Name: Commission Regulation (EEC) No 2125/89 of 14 July 1989 suspending advance fixing of the levy on imports to Reunion
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/26 Official Journal of the European Communities 15 . 7. 89 COMMISSION REGULATION (EEC) No 2125/89 of 14 July 1989 suspending advance fixing of the levy on imports to Reunion THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 13 (7) thereof, Whereas Regulation (EEC) No 1806/89 provides for an amendment from 1 August 1989 to the arrangements applying to imports of milted rice to Reunion ; whereas that amendment entails a major risk of speculation which may apply within the framework of the arrangements for the advance fixing of the levy ; Whereas, under these circumstances, while taking account of the fact that licences are issued without specifying the place where they are to be used, a measure should be taken to suspend avance fixing of the levy in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For products falling within CN code 100630, licences with advance fixing of the levy presented in Reunion shall give rise to the application of the levy applying on the day of the import declaration . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences issued from that date until 31 July 1989 inclusive. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2 OJ No L 177, 24. 6. 1989, p. 1 .